Citation Nr: 1314529	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  06-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (hereinafter "TDIU").  

2. Entitlement to an initial compensable evaluation for the service-connected lumbar radicular paresthesias of the right lower extremity.  

3. Entitlement to an initial compensable evaluation for the service-connected lumbar radicular paresthesias of the left lower extremity.  

4. Entitlement to an effective date prior to October 26, 2012, for an increased 40 percent evaluation for the service-connected degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION


The Veteran served on active duty from June 1965 to September 1991.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an August 2007 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Louisville, Kentucky.  

In October 2009 and January 2011, the Board remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for additional development of the record, to include providing the Veteran with a hearing, obtaining outstanding treatment records, and scheduling VA examinations.  The record shows substantial compliance with the October 2009 and January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The issue of entitlement to an effective date prior to December 5, 2005 for the grant of service connection for coronary artery disease status-post coronary artery bypass grafting has been raised by the record, in a January 2013 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AMC.  VA will notify the Veteran if further action is required.  


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claim for a TDIU for further development.  On April 17, 2013, the Veteran's representative informed the Board that the Veteran underwent medical treatment at VA facilities in the month of April 2013, which constitutes medical evidence in support of his claim.  VA treatment records, dated to December 2012 have been associated with the claims file.  A review of the Virtual VA paperless claims processing system does not reveal that treatment records have been added since June 4, 2012.  VA treatment records dated in April 2013 have yet to be added to the record.  On remand, these pertinent records should be printed  and associated with the claims file or uploaded to Virtual VA so that they may be reviewed.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also, the Veteran's representative filed a statement in January 2013, in which they expressed disagreement with initial ratings assigned for the service-connected lumbar radicular paresthesias of the right and left lower extremities, assigned in an August 2012 rating decision; and with the effective date for an increased 40 percent evaluation for service-connected degenerative joint disease of the lumbar spine, assigned in a November 2012 rating decision.  The Board construes this statement as a valid notice of disagreement (hereinafter "NOD") to the August 2012 and November 2012 rating decisions.  38 C.F.R. § 20.201 (2012).  To date, no statement of the case (hereinafter "SOC") has been issued with respect to these issues.   

As there is a timely NOD but the RO has not yet issued an SOC and the Veteran has not had the opportunity to file a substantive appeal as to these issues, these claims must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (noting that where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board).  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must also obtain and associate with the claims folder (including the Virtual VA) any outstanding VA treatment records dated from December 2012 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claim for a TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental SOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

3. The RO/AMC should also furnish the Veteran and his representative an SOC that addresses the issues of entitlement to an initial compensable evaluation for the service-connected lumbar radicular paresthesias of the right lower extremity; entitlement to an initial compensable evaluation for the service-connected lumbar radicular paresthesias of the left lower extremity; and entitlement to an effective date prior to October 26, 2012, for an increased 40 percent evaluation for the service-connected degenerative joint disease of the lumbar spine, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2012).  The RO/AMC should return this matter to the Board only if the Veteran files a timely substantive appeal with respect to these issues.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


